                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-MC-00083-MOC-DSC


 COMPOSITE RESOURCES, INC,                        )
                                                  )
                  Petitioner,                     )
                                                  )
 v.                                               )
                                                  )
 COMBAT MEDICAL SYSTEMS, LLC,                     )
                                                  )
                 Respondent.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Bernie Ellis and Hunter Freeman]” (documents ## 20-21) filed June 13, 2019.

For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr..


       SO ORDERED.
                                        Signed: June 16, 2019
